Title: To Thomas Jefferson from Gideon Granger, 14 September 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir.
            Suffield Sept: 14. 1802
          
          In a packet which will go by this days mail, I have forwarded a copy of Mr. Wolcots late pamphlet and Two Letters which were forwarded to me evidently with a view of Submitting the same to your perusal, which I think it my duty to do without remark. I understand we have completely triumphed in Rhode Island. The news from Vermt. continues favorable—The Slanders which are in circulation agt. you exceed every thing you can possibly conceive of. I have had a Swelling in My Throat which came to a head yesterday & I hope soon to be in Health.
          Your Affectionate friend
          
            Gidn: Granger
          
        